can CASE LOTS REARARELIT ROCURRRD' APF RIRRRYRARO Page 1 of 11

 

 

 

JAN 17

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
NAME OF INMATE: REG. NO.: HEARING DATE:

OLADIMU, LEO 23663-038 04-22-2019

 

 

 

 

2. THE FOLLOWING PERSONS WERE CALLED AS WITNESS AT THIS HEARING AND APPEARED (EACH WITNESS
NAME AND STATEMENT LISTED BELOW): N/A

 

3. THE FOLLOWING PERSONS REQUESTED WERE NOT CALLED FOR THE REASON(S) GIVEN (EACH WITNESS
NAME AND STATEMENT LISTED BELOW): C. BLUNT, CCC, THE DHO DID NOT CALL CCC BLUNT TO BE YOUR
STAFF REPRESENTATIVE. YOU TOLD THE DHO, “A LIEUTENANT NEVER SERVED ME THE SHOT.” YOU
REQUESTED THAT CCC BLUNT REVIEW THE CAMERA TO SUPPORT YOUR CLAIM. THE DHO DENIED YOUR
REQUEST AND EXPLAINED TO YOU THAT HAVING CCC BLUNT REVIEW THE CAMERA TO DETERMINE WHETHER OR
NOT A LIEUTENANT SERVED YOU THE REPORT WAS TANTAMOUNT TO CCC BLUNT CONDUCTING A STAFF
INVESTIGATION. THE DHO INFORMED THAT CCC BLUNT WAS NOT MANDATED NOR AUTHORIZED TO CONDUCT
ANY INVESTIGATIONS INVOLVING STAFF. THE DHO INFORMED YOU THAT YOU WERE CLAIMING STAFF
MISCONDUCT AND THAT THE DHO WAS OBLIGATED TO REPORT IT TO THE PROPER AUTHORITIES.
ADDITIONALLY, YOU TOLD THE DHO THAT YOU WERE SERVED A COPY OF THE REPORT DURING YOUR UDC
HEARING BY CCC HIXENBAUGH. THE DHO INFORMED YOU THAT AS LONG AS YOU WERE IN POSSESSION OF A
COPY OF THE INCIDENT REPORT 24-HOURS PRIOR TO THE DHO HEARING THEN YOUR INMATE RIGHTS AT A
DISCIPLINE HEARING WERE UPHELD. YOU STATED, “I DON’T NEED A STAFF REP FOR ANYTHING ELSE,
JUST THE CAMERA REVIEW."

 

4. UNAVAILABLE WITNESSES WERE REQUESTED TO SUBMIT WRITTEN STATEMENTS AND THOSE STATEMENTS
RECEIVED WERE CONSIDERED (EACH WITNESS NAME AND STATEMENT LISTED BELOW).

N/A

 

D. DOCUMENTARY EVIDENCE: IN ADDITION TO THE INCIDENT REPORT AND INVESTIGATION, THE DHO
CONSIDERED THE FOLLOWING DOCUMENTS:

MEMORANDUM DATED 04-06-2019 FROM LT. D. DELOACH

MEMORANDUM DATED 04-06-2019 FROM S.O. K. WATSON

CLINICAL ENCOUNTER DATED 04-06-2019 FOR I/M

CLINICAL ENCOUNTER DATED 04-06-2019 FOR I/M OLADIMU #23663-038

E. CONFIDENTIAL INFORMATION WAS USED BY DHO IN SUPPORT OF HIS FINDINGS, BUT WAS NOT REVEALED
TO THE INMATE. THE CONFIDENTIAL INFORMATION WAS DOCUMENTED IN A SEPARATE REPORT. THE

CONFIDENTIAL INFORMATION HAS BEEN (CONFIDENTIAL INFORMANTS HAVE BEEN) DETERMINED TO BE
RELIABLE BECAUSE: N/A .

 

 

IV. FINDINGS OF THE DHO
C. NO PROHIBITED ACT WAS COMMITTED:

X___ A. THE ACT WAS COMMITTED AS CHARGED. EXPUNGE ACCORDING TO INMATE DISCIPLINE PS.
B. THE FOLLOWING ACT WAS COMMITTED:

 

V. SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (PHYSICAL EVIDENCE, OBSERVATIONS,
WRITTEN DOCUMENTS, ETC.):

YOUR DUE PROCESS RIGHTS WERE REVIEWED WITH YOU BY THE DHO AT THE TIME OF THE HEARING. YOU STATED
YOU UNDERSTOOD YOUR RIGHTS AND HAD NO DOCUMENTARY EVIDENCE TO PRESENT. YOU DID REQUEST A STAFF
REPRESENTATIVE BUT THAT REQUEST WAS DENIED BY THE DHO. YOU DID NOT SELECT ANY WITNESSES TO ASSIST
YOU. YOU INDICATED TO THE DHO YOU WERE READY TO PROCEED WITH THE HEARING.

THE DHO FINDS YOU HAVE COMMITTED THE PROHIBITED ACT OF FIGHTING, CODE 201, WHILE INCARCERATED AT
FCC HAZELTON.

THE DHO BASES THIS DECISION ON THE FACTS PRESENTED IN THE BODY OF THE WRITTEN REPORT. SENIOR
OFFICER SPECIALIST (SOS) M. SMALLWOOD REPORTS:

41, Description of Incident (Date: 04/06/2019 Time: 9:45 AM_ Staff became aware of incident): ye.
i -45 a.m | Officer M. Smallwood while working as the USP SHU 5 Officer did see inmate TT
in ‘on So me Slade Uso #23663-038 striking each other with closed fists to the head, and upper torso. | ordered See Te e He
stop fighting and submit to hand restraints which they refused. | notified control via radio of a fight in cell 132. The inmates pode : Nae
one another with closed fists and | Officer Smallwood delivered one two-second burst from the MK-4. When the inmates submitted to
restraints and | escorted inmate Oladimu to the shower for decontamination. EOR
—_ Scien ED | 44 Nate And Time:

 

 
Case 1:01-cr-1Qh98-IT Document 407-4 Filed 04/2020 Page 2 of 11

DISCIPLINE HEARING OFFICER REPORT

 

 

 

NAME OF INMATE: REG. NO,: HEARING DATE?
OLADIMU, LEO 23663-038 04-22-2019
co

 

 

 

 

 

THE DHO ASKED YOU IF THE REPORT WAS TRUE. YOU TOLD THE DHO, “A LIZUTENANT NEVER SERVED HE THE SHOT.
I WANT THE CAMERA REVIEWD.”

THE CHO CONSIDERED YOUR DEFENSE BUT THE GREATER WEIGHT OF

EVIDENCE IS GIVEN TO SOS SMALLWOOD’ 8

WRITTEN REPORT. YOU CLAIM YOU WERE NOT SERVED THE SHOT BY A
LT. J. SHUPE INDICATED IN SECTION’S 14

04-07-2019 AT 7:00AM.

DHO INFORMED THAT CCC BLUNT DID NOT

YOU REQUESTED THAT CCC BLUNT REVIEW THE

HAVE A MANDATED TO INVESTIGATE STAFF AND

LIEUTENANT, THE DHO INFORMED YOU THAT
-16 OF INCIDENT REPORT #3242511 THAT

HE SERVED ‘THE REPORT ON
CAMERAS TO SUPPORT YOUR CLAIM. THE
THAT YOUR CLAIM WAS

TANTAMOUNT TO STAFF MISCONDUCT. THE DHO DOES NOT HAVE A REASON

TO DISBELIEVE LT.

J. SHUPEZ SERVED

YOU THE REPORT ON THE DATE AND AT THE APPROXIMATE TIME NOTED ON THE INCIDENT REPORT. THE DHO
INFORMED YOU TRAT SOS SMALLWOOD'S REPORT CLEARLY INDICATES THAT HE OBSERVED YOU AND I/M LAFONTANT
STRIKING ONE ANOTHER’S HEAD AND OPPER TORSO WITH CLOSED FISTS.

I/M LAFONTANT RECEIVED A SUPERFICIAL HORIZONTAL ABRASION OVER THE RIGHT EYEBROW APPROXIMATELY 1.5CM
YOU RECBIVED 2 SUPERFICIAL ABRASIONS NOTED AT DORSAL SURFACE OF LUE.

THEREFORE, THE DHO FINDS THAT THE GREATER WEIGHT OF EVIDENCE SUPPORTS THAT YOU COMMITTED THE
PROHIBITED ACT OF CODE 201, FIGHTING, AND SANCTIONED YOU ACCORDINGLY.

SaaS Rn ee ee

VI. SANCTION OR ACTION TAKEN (LIST EACH PROHIBITED ACT WITH RESPECTIVE SANCTIONS FOR THAT ACT):

27 DAYS 1098 OF GOOD CONDUCT TD
30 DAYS DISCIPLINARY SEGREGATION
180 DAYS LOSS OF EMAIL

 

CT
VII. REASON FOR BACH SANCTION OR ACTION TAKEN:

FIGHTING ANOTHER PERSON SERIOUSLY JEOPARDIZES THE SAFETY OF THAT PERSON AND DISRUPTS THE ORDERLY
RUNNING OF THE INSTITUTION. THIS ACT ALSO CREATES A DANGEROUS ENVIRONMENT FOR RESPONDING STAFF AND
COULD ULTIMATELY CREATE A MORE SERIOUS INCIDENT.

TRE DHO DISALLOWED GOOD CONDUCT TIME PER YOUR SENTENCING STRUCTURE. THE DHO IMPOSED ‘DISCIPLINARY

EGREGATION AND LOSS OF EMAIL PRIVILEGES AS PUNISHMENT FOR COMMITTING THE PROHIBITED ACT.

SEGREGATION AN OSS EE TINDINGS, SPECIFIC EVIDENCE RELIED ON
TT REPEAL RIGHTS? THE INVATE HAS BEEN ADVISED OF THE FINDINGS, SPECIFIC EVIDENCE RELIED ON
TO APPEAL TRIS ACTION

ACTION AND REASONS FOR THE ACTION, THE INMATE HAS BEEN ADVISED OF THE RIGHT

WITHIN 20 CALENDAR DAYS UNDER THE ean REMEDY PROCEDURE. A COPY OF THIS REPORT HAS BEEN
GIVEN TO THE INMATE.

IX. DISCIPLINE HEARING O
PRINTED NAME

K. CRADDOCK

 

 

an

 

 

DATE
04-30-2019

 

L

IGHATURE

se fy,
DATE AND TIME:

DHO REPORT DELIVERED TO INMATE BY:

D Seu?

PRINTED NAME’ (STAFY)

Jor eg
Yay re

PRESCRIBED BY P5270 BPrA0304 OF AUG 11

 

 

 
moans C58 LOY GCAO ROSATO IRRERIRRRYPORO Page 3 of 1

 

 

 

 

JAN 17

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS

SR AP SS ANA GT A GS SN ERE SEES SSE
INSTITUTION: FCC HAZELTON INCIDENT REPORT NUMBER: 3242511

NAME OF INMATE: OLADIMU, LEO REG. NO.: 23663-038 JUNIT: C

DATE OF INCIDENT REPORT: 04-06-2019 OFFENSE CODE: 201

 

 

DATE OF INCIDENT: 04-06-2019
SUMMARY OF CHARGES: FIGHTNG

 

 

 

I. NOTICE OF CHARGE (S)
A. ADVANCED WRITTEN NOTICE OF CHARGE (COPY OF INCIDENT REPORT) WAS GIVEN TO INMATE ON (DATE)
04-07-2019 AT (TIME) _7:00 AM (BY STAFF MEMBER) LT. J. SHUPE.

 

B. THE DHO HEARING WAS HELD ON (DATE) 04-22-2019 AT (TIME) 10:52 AM .

C. THE INMATE WAS ADVISED OF THE RIGHTS BEFORE THE DHO BY (STAFF MEMBER) :
S$. HIXENBAUGH, CCC_ ON (DATE) 04-10-2019 AND COPY OF THE ADVISEMENT OF RIGHTS FORM IS

 

 

 

 

ATTACHED.

IT. STAFF REPRESENTATIVE
A. INMATE WAIVED RIGHT TO STAFF REPRESENTATIVE. YES x NO .
B. INMATE REQUESTED STAFF REPRESENTATIVE AND N/A APPEARED.

 

C. STAFF REPRESENTATIVE STATEMENT: N/A

 

D. REQUESTED STAFF REPRESENTATIVE DECLINED OR COULD NOT APPEAR BUT INMATE WAS ADVISED OF
OPTION TO POSTPONE HEARING TO OBTAIN ANOTHER STAFF REPRESENTATIVE WITH THE RESULT THAT: (NEW
STAFF REPRESENTATIVE NAME) N/A WAS SELECTED.

 

E. STAFF REPRESENTATIVE N/A WAS APPOINTED.

 

III. PRESENTATION OF EVIDENCE

 

A. INMATE (ADMITS) XxX (DENIES) (NEITHER) THE CHARGE(S).
B. SUMMARY OF INMATE STATEMENT:

 

INMATE OLADIMU ACKNOWLEDGE RECEIVING A COPY OF THE INCIDENT REPORT. HE STATED HE UNDERSTOOD
HIS RIGHTS BEFORE THE DHO. I/M OLADIMU RAISED NO CONCERNS WITH THE DISCIPLINARY PROCESS TO
THIS POINT.

THE DHO READ ALOUD SECTION 11 OF THE INCIDENT REPORT AND ASKED INMATE OLADIMU IF THE REPORT
WAS TRUE. INMATE OLADIMU STATED, “A LIEUTENANT NEVER SERVED ME THE SHOT. I WANT THE CAMERA
REVIEWED.”

 

C. WITNESSES:
1. INMATE WAIVED RIGHT TO WITNESS. YES NO_X

—
; Case 1:01-cr-10498-IT Document 407-4 Filed 04/20/20 Page 4 of 11

 

 

 

 

 

 

 

 

 

BP-A0288 ...SIDENT REPORT
JAN 17
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
Part | - Incident Report
1. Institution: FCC Hazelton Incident Report Number: 3 2.4 2.57//
2. Inmate’s Name: 3. Register Number: 4. Date of Incident: 5. Time:
Oladimu, Leo 23663-038 04/06/2019 9:45 AM
6. Place of Incident: 7. Assignment: 8. Unit:
USP SHU Cell SHU UNASSG Z-A
9. Incident: 10. Prohibited Act Code(s)
Fighting with another person 201

 

 

11. Description of Incident (Date: 04/06/2019 _ Time: 9:45 AM_ Staff became aware of incident):

On April 06.2019, at approximately 9:45 a.m | Officer M. Smallwood while working as the USP SHU 5 Officer did see inmate

}MEES and inmate Oladimu, Leo #23663-038 striking each other with closed fists to the head, and upper torso. | ordered both inmates to
stop fighting and submit to hand restraints which they refused. | notified control via radio of a fight in cell 132. The inmates continued to strike
one another with closed fists and | Officer Smallwood delivered one two-second burst from the MK-4. When the inmates submitted to hand
restraints and | escorted inmate Oladimu to the shower for decontamination. EOR

12. Typed Name/Signature of Reporting Employee: 13.Date And Time:
M.Smallwood!/ _—— Snr 04/06/2019 10:46 AM
oa =

 

 

44. Incident Report Delivered to Above Inmate By 15 .Date Incident Report Delivered: 16. Time Incident Report Delivered:

(Type Name/Signature): ;
ZO ~~" Part II - Committee Action

47. Comments of Inmate to Committee Regarding Above Incident:

  

 

 

 

 

VCE esp Send We. Sa

 

 

 

 

48. A. It is the finding of the committee that you: B. 4 The Committee is referring the
Charge(s) to the DHO for further
_____ Committed the Prohibited Act as charged. . Hearing.
_____ Did not Commit a Prohibited Act. C. -“_ The Committee advised the inmate of
______ Committed Prohibited Act Code(s). its finding and of the right to file
an appeal within 20 calendar days.

 

19. Committee Decision is Based on Specific Evidence as Follows:

Qe tere \o We Who Ate Xo Seechas Crtecker rc, alles ob One
LiacwotA

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

 

 

Tle Sears: Coa \\, QW £ sixties xem, Lass SG CT Go “De Ab Le Comer
34D Wor TH GO Meg Ce ws
21. Date and Time of Action 4] jus Wu? (The UDC Chairman's signature certifies who sat on the UDC and that the completed report

 

eat ely reflects the UDC proceedings).

SB Wadbeals | 2

 

 

Chairman (Typed Nam¢/Signature) Member (Typed Name) Member (Typed Name)

 

INSTRUCTIONS: All items outside of heavy rule are for staff use only. Begin entries with the number 1 and work up. Entries not completed will be
voided by staff.

Distribute: Original-Central File Record; COPY-1-DHO: COPY-2-Inmate after UDC Action; COPY 3-Inmate within 24 hours of Part | Preparation

WD Prescribed by P5270 Replaces BP-A0288 of AUG I1
Case LO -cr-1O0dO38.1T Document dO 7.4 Filed OA /2@iO Pacge5of fj
r

 

22. DATE AND TIME INVESTI-
PART III - INVESTIGATION GATION BEGAN

q
04-B¢-2019 0700

 

 

 

23. INMATE IS ADVISED OF RIGHT TO REMAIN SILENT: YOU ARE ADVISED OF YOUR RIGHT TO REMAIN SILENT AT ALL STAGES OF THE
DISCIPLINARY PROCESS BUT ARE INFORMED THAT YOUR SILENCE MAY BE USED TO DRAW AN ADVERSE INFERENCE AGAINST YOU AT
ANY STAGE OF THE INSTITUTIONAL DISCIPLINARY PROCESS. YOU ARE ALSO INFORMED THAT YOUR SILENCE ALONE MAY NOT BE USED
TO SUPPORT A FINDING THAT YOU HAVE COMMITTED: A PRORIBITED ACT.

THE INMATE WAS ADVISED OF THE ABOVE RIGHT BY J Shu @ _ (DATE/TIME) 04-06-2019 0700
_J.Shupe _ a

 

.

24. INMATE STATEMENT AND ATTITUDE

Inmate OLADIMU REG No. 23663-038, was read his rights from paragraph #23, and acknowledges that he understood his rights by
saying “yes”. Inmate OLADIMU received a copy of this incident report. Inmate OLADIMU had no statement to make. Inmate
OLADIMU had a poor attitude.

 

 

25. OTHER FACTS ABOUT THE INCIDENT (STATEMENTS OF THOSE PERSONS PRESENT AT SCENE, DISPOSITION
OF EVIDENCE, ETC.)

All facts concerning this incident are contained in the body (paragraph #11) of this incident.
Inmate did not request any witness.

 

26. INVESTIGATOR’S COMMENTS AND CONCLUSIONS
Based on the facts of this report, | conclude inmate is correctly charged.

 

27, ACTION TAKEN

Inmate OLADIMU will remain in SHU pending UDC.

 

DATE AND TIME INVESTIGATION COMPLETED: os.&2019 0701

PRINTED NAME AND SIGNATURE OF JNVESTIGATOR:_J. Shupe
NAME

Lieutenant
RE “TITLE

 

 

 

 
Case 1:01-cr-10498-IT Document 407-4 Filed 04/20/20 Page 6 of 11

United States Department of Justice
Federal Bureau of Prisons

Federal CorrectionalComp] exHazelt.on
Post Office Box 450

1640 Sky View Drive

Bruceton Mills, West Virginia 26525
(304) 379-5000

 

 

April 6, 2019

MEMORANDUM FOR: Eric Howell, Complex Captain

a

FROM: Devin Deloach. Lieutenant

SUBJECT: USP SHU Fight

On April 6, 2019, at approximately 09:45 a.m. Special Housing Unit staff called for assistance
for a fight in cell 132. Specifically, staff observed inmate I Ree. No.
and Inmate Oladimu, Leo Reg. No. 23663-038 striking each other with closed fist to the head
and upper torso area. Staff gave both inmates multiple orders to cease their actions and submit to
hand restrains in which they refused. Staff then dispensed four, two-second burst of OC from the
Mké4 into the cell. Both inmates then complied with staff direction and submitted to hand
restrains. Both inmates were pat searched, examined with a metal detector, decontaminated,
visually searched, medically assessed, photographed and placed in separate cells. No staff
injuries were reported.

Inmate Data:

Po Reg. No. P| is a 36 year old Black male sentenced to 96

months for Felon in Possession Of A Firearm. Inmate is a High security level inmate
with IN custody status. Inmate arrived at USP Hazelton on 3-07-2019 and has a

projected release date of 1-21-2022. P|

Oladimu, Leo Reg. No. 23663-038 is a 48 year old Black male sentenced to 262
months for Poss. Destructive Device: Felon in Possession Of A Firearm .Consp
Obstruct Justice. Inmate is a High security level inmate with IN custody status.
Inmate arrived at USP Hazelton on 3-21-2019 and has a projected release date of 4-
14-2026. Inmate has a active Central Inmate Monitoring Assignment and no
Security Threat Group Assignment

  

 
Case 1:01-cr-10498-IT Document 407-4 Filed 04/20/20 Page 7 of 11

United States Department of Justice
Federal Bureau of Prisons

USP - Hazelton

Post Office Box 450

1640 Sky View Drive

Bruceton Mills, West Virginia 26525
(304) 379-5000

 

 

April 6, 2019

f

MEMORANDUM FOR: USP Operations Lieutenant
FROM: K. Watson, Senior Officer

SUBJECT: Inmate fight in Special Housing Unit

On April 6, 2019, I was working my assigned post in USP Special
Housing Unit. At approximately 9:45AM I responded to a cell
fight on range 2 cell #132. TI witnessed inmate’s

and Oladimu, Leo #23663-038 striking each
otner witn closed fist to the head and upper torso. I gave a
verbal order for the inmates to “come cuff up” with no
compliance. At this time I deployed one “two” second burst from
my MK-4. The inmates continued striking each other with closed
fist. I waited 15 seconds and gave them another verbal command
to “submit to hand restraints” with no compliance. I then
deployed another “two” second burst from my MK-4. The inmates
still continued to strike each other with closed fist. After
another 15 seconds I gave the inmates a third verbal command to
submit to hand restraints with no compliance. I then deployed a
third “two” second burst from my MK-4. The inmates at this time
complied and submitted to hand restraints. IT then assisted in
escorting inmate to the shower on
range one for decontamination with no further incident.
Case 1:01-cr-10%98-IT Document 407-4 Filed 04/20/20 Page 8 of 11

BP-A0293 Inmate Rights at Discipline Hearing cpFrRM
AUG 11

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

Institution: FCC Hazelton

As an inmate charged with a violation of Bureau of Prisons rules or regulations
referred to the Discipline Hearing Officer (DHO) for disposition, you have the
following rights:

1. The right to have a written copy of the charge(s) against you at least 24
hours prior to appearing before the Discipline Hearing Officer;

2. The right to have a full-time member of the staff who is reasonably
available to represent you before the Discipline Hearing Officer;

3. The right to call witnesses (or present written statements of unavailable
witnesses) and to present documentary evidence in your behalf, provided
institutional safety would not be jeopardized;

4. The right to present a statement or to remain silent. Your silence may be
used to draw an adverse inference against you. However, your silence alone may
not be used to support a finding that you committed a prohibited act;

5. The right to be present throughout the discipline hearing except during a
period of deliberation or when institutional safety would be jeopardized. If
you elect not to appear before the DHO, you may still have witnesses and a
staff representative appear on your behalf;

6. The right to be advised of the DHO’s decision, the facts supporting that
decision, except where institutional safety would be jeopardized, and the DHO’s
disposition in writing; and,

7. The right to appeal the decision of the DHO by means of the Administrative
Remedy Procedure to the Regional Director within 20 calendar days of notice of
the DHO’s decision and disposition.

I hereby acknowledge that I have been advised of the above rights afforded me at a
hearing before the Discipline Hearing Officer. I have further been advised that if
I have previously received either a presumptive or effective parole date from the
Parole Commission, a finding by the DHO that I committed the prohibited act(s) may
result in a rescission or retardation by the Parole Commission of the presumptive
or effective parole date.

Inmate’s Name; Oladimu, Leow Reg. No.: 23663-038
Inmate Signature: ¥%& [ ( PP Smee Date: offte fia
a

Notice | rights giv . to inmate (Date/time): ot [fe fla (42
‘ = =
bysh | canbe U

7

] Staff Printed Name/Signature

(This form may be replicated via WP) Replaces BP-S293(52) of JAN 88.

PDF Prescribed by P5270
Case 1:01-cr-10298-IT Document 407-4 Filed 04/20/20 Page 9 of 11

BP-A0294 Notice of Discipline Hearing Before the (DHO) cprrM
AUG 11
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

FCC Hazelton-USP

 

 

 

 

 

 

 

 

 

 

 

 

Institution
OY Jo\A
; Date
To: Oldimu, Leo REG. NO.: 23663-038
ALLEGED VIOLATION(S):; Fighting With Another Person
DATE OF OFFENSE: 04/06/2019 CODE NO.: 201
You are being referred to the DHO for the above charge(s).
The hearing will be held on: at (A.M./P.M.) at the following location:
You are entitled to have a full-time staff member represent you at the hearing. Please indicate below
whether you desire to have a staff representative, and if so, his or her name.
I (do) = (do not) wish to have a staff representative
We \ - i Axe
If so, the staff representative’s name is: _‘ AN (seeds wWigo? VE Ay he es cell Seer = ~ *

You will also have the right to call witnesses at the hearing and to present documentary evidence in your
behalf; provided, calling your witnesses will not jeopardize institutional safety. Names of witnesses you
wish to call should be listed below. Briefly state to what each proposed witness would be able to testify.

 

 

 

 

 

 

 

 

 

 

I (do) (do not) wish to have witnesses.

NAME: CAN TESTIFY TO:
NAME: CAN TESTIFY TO:
NAME; CAN TESTIFY TO:

 

 

 

 

The Discipline Hearing Officer will call those witnesses (Staff or Inmate) who are reasonably available,
and who are determined by the DHO to have information relevant to the charge(s). Repetitive witnesses and
repetitive character references need not be called. Unavailable witnesses may be asked to submit written
statements.

If additional space is needed, use the reverse side of this form. Date, sign, and return this form to the
DHO. —

 

=y

 

 

DATE: Affe is SIGNATURE ( (0) ff

Notice of ‘nearing before DHO given inmate Cffol4 pie(2 by tk X *. He rh t, ol
Date/Time Staff Printed Name/Signat re”

(This form may be replicated via WP) Replaces BP-294(52) of JAN 88

PDF Prescribed by P5270
Case 1:01-cr-10498-IT Document 407-4 Filed 04/20/20 Page 10 of 11

BP-A0307 U.S. DEPARTMENT OF JUSTICE
AUG 11 WAIVER OF APPEARANCE FEDERAL BUREAU OF PRISONS

 

FCC Hazelton-USP

Institution

| Oladimu, Leo/ 23663-038 _ — - _ have been advised of my right to appear before
Name/Register No, ;
the UDC _ on | 04 | 6 fla -_ __ _. [do not wish to

~ UDC, DHO, SRO Date
appear, and | hereby waive that right.

 

 

a

i |
= (LL .
Inmate Signature

9 3Cb3 026

Register Number

 

  

wines: ). Hoyer (Ge
Staff Member Printed Name/Signature

_o4 40 iG ot

Date

I saw inmate / : _ at at

“Inmate Name/Register No.

 

Time/Date

ee _ ee __and advised the inmate of the right to appear
Specific Location, e.g. Cell No.

before the _ _ a on ; _. The inmate declined
UDC, DHO, SRO Date

to appear at the hearing, but refused to sign a Waiver of Appearance.

Staff Member Printed Name/Sig nature ~

 

Second Staff Witness Printed Name/Signature

PDF Prescribed by P5270 (Replaces BP-307(52) of JAN 1988.)
Case 1:01-cr-10198-IT Document 407-4 Filed 04/20/20 Page 11 of 11

BP-A0306 DUTIES OF STAFF REPRESENTATIVE  cDFRM
JUN 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

QS? Hazelo~

Institution
TO: All Staff Representatives

FROM: Warden

There may be questions as to just which part an employee takes when that employee serves as staff
representative for an inmate who appears before the DHO. Generally, your role is to help the inmate
present the best defense possible to the charged violations. The Warden, the DHO, the reporting
officer, investigating officer, a witness to the incident, and UDC members involved in the case may not
act as staff representative. If, during your representation, you encounter difficulties which you
believe will prevent you from functioning properly, you should notify the DHO of this, and he will
excuse you if there is a good reason to do so.

(1) You are to assist the inmate in presenting whatever information the inmate wants to present and in
preparing a defense. This will require, in every case, consultations with the inmate, and
familiarity with the Inmate Discipline Program Statement.

(2) You are to speak to witnesses who might furnish evidence on behalf of the inmate, if the inmate
indicates there are such witnesses whom the inmate wishes to have called. You may question
witnesses requested by the inmate who are called before the DHO.

(3) You should become familiar with all reports relative to the charge against the inmate. Confidential
or security information must of course be protected and may not be shared with any other person,
including inmates, staff, visitors, attorneys, etc. Any request for confidential information should
be directed to the DHO.

(4) You should present any evidence favorable to the inmate’s defense.

(5) You should present information which may assist the DHO and which may obtain a lesser sanction for
the inmate. If you believe you need additional time to pursue any of the functions, you may request
a delay in the hearing from the DHO, but ordinarily only after you have the concurrence of the
inmate to do this.

(6) You are to help an inmate understand the charges and the potential consequences.

(7) You should be familiar with procedures at the hearing, explain them to the inmate in advance, and,
if necessary during the hearing, assist the inmate in understanding procedural points.

(8) You should not be present during deliberations by the DHO. An exception would be where you have
read confidential information, and want to discuss that with the DHO outside the inmate’s presence.
In that case, you will have to explain to the inmate, in general terms, what you are doing, and
you should leave the room as soon as that function is over.

(9) If the inmate asks you to assist in writing an administrative appeal from the DHO action, you
should assist the inmate in doing so.

I have read the “Duties of Staff Representative” and (agree) (do not agree) to serve as staff
representative for inmate Oladimu, Leo , reg. no. 23663-038
in the inmate’s appearance before the DHO. I do not agree for the following reason

 

I
a

| .
S| Yu at Date: 4 [C (4

a

3 “Y

¢ |
Printed Name/Signature of Employee: > UR |

— |

Record Copy - DHO

PDF Prescribed by P Replaces BP-306(52) of JAN 88
